Per Curiam.
Order unanimously reversed upon the law, with ten dollars costs and taxable disbursements, and motion remitted *450to the court below for consideration and decision upon the merits. Where a bill of particulars has been ordered and the bill served does not comply with some or all of the requirements of the order, it may be returned and thereupon a motion for a preclusion may be made, (de Gumoens v. Equitable Trust Co., 211 App. Div. 399; Hurtog v. Lewis, 200 id. 649; Witschieben v. Glynn, 156 id. 193.)
All concur. Present, Cropsey, MacCrate and Lewis, JJ.